Exhibit 10.3

HEALTHWAYS, INC.


2007 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT




This RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), dated this
«Day1st» day of «Month» «Year», is by and between Healthways, Inc., a Delaware
corporation (the "Company"), and «First_Name» «Last_Name» (the "Director"),
under the Company's 2007 Stock Incentive Plan (the "Plan").  Terms not otherwise
defined herein shall have the meanings given to them in the Plan.


Section 1.                      Restricted Stock Unit Award.  The Director is
hereby granted «TotalShares_» restricted stock units (the "Restricted Stock
Units").  Each Restricted Stock Unit represents the right to receive one share
of the Company's Common Stock, $.001 par value (the "Stock"), subject to the
terms and conditions of this Agreement and the Plan.


Section 2.                      Vesting of the Award.  Except as otherwise
provided in Section 3 below, the Restricted Stock Units will vest at such times
(the "Vesting Date") and in the percentages set forth below, as long as the
Director is serving as a director of the Company on the Vesting Date.


Vesting Date
 
Award Percentage of Restricted Stock Units
«MoDayYrPlus1»
 
25%
«MoDayYrPlus2»
 
25%
«MoDayYrPlus3»
 
25%
«MoDayYrPlus4»
 
25%





The Company shall issue one share of the Stock to the Director for each vested
Restricted Stock Unit (the “Distributed Shares”) at the time the Restricted
Stock Unit vests.  The Distributed Shares shall be represented by a certificate.


Section 3.                      Termination or Expiration of Director’s Position
on the Board of Directors


3.1 Termination or Resignation from Board Following Two Terms as a Director.  If
the Director shall cease to serve as a director of the Corporation for any
reason other than involuntary removal by the stockholders for cause and if the
Director has (x) (a) served at least two full three-year terms as a director, or
(b) served at least two terms as a director of the Corporation (the first of
which may be a partial term and the last of which shall be a full three-year
term) and offered to resign from the Board on or after such Director’s 70th
birthday, which offer to resign has been accepted by the Corporation, and (y) in
the event of the Director’s retirement from the Board, given the Corporation at
least nine months’ prior written notice of the Director’s intent not to stand
for re-election at the end of the Director’s then-current term, the Restricted
Stock Units granted hereunder shall not be forfeited and shall continue vesting
in accordance with Section 2.


3.2 Termination for any Other Reason.  If the Director shall cease to be a
director of the Corporation for any reason (including removal by the
stockholders for cause) other than death or Disability without meeting the
requirements of section 3.1 above, all Restricted Stock Units that have not
vested prior to the date the Director ceases to be a director of the Corporation
will be forfeited and the Director shall have no further rights with respect to
such Restricted Stock Units; provided, however, that if the Director shall cease
to serve as a director of the Corporation by reason of death or Disability (as
defined in the Plan), the Restricted Stock Units granted hereunder shall
immediately vest.


Section 4.                      Voting Rights and Dividends.  Prior to the
Vesting Date, the Director shall be credited with dividend equivalents with
respect to the Restricted Stock Units at the time of any payment of dividends to
stockholders on shares of Common Stock in accordance with the terms set forth in
the Plan.  The Director shall not have any voting rights with respect to the
shares of Stock underlying the Restricted Stock Units prior to the vesting of
the Restricted Stock Units and the issuance of the shares of Stock as set forth
in Section 2.  A holder of Distributed Shares shall have full dividend and
voting rights as a holder of Stock.


Section 5.                      Restrictions on Transfer.


5.1  General Restrictions.  The Restricted Stock Units shall not be transferable
by the Director (or his or her personal representative or estate) other than by
will or by the laws of descent and distribution.  The terms of this Agreement
shall be binding on the executors, administrators, heirs and successors of the
Director.


5.2  Change in Control.  All restrictions imposed on the Restricted Stock Units
shall expire automatically and the Restricted Stock United granted hereby shall
be deemed fully vested upon a Change in Control, as such term is defined in the
Plan, and the Company shall issue the shares of Stock underlying the Restricted
Stock Units.


Section 6.                      Restrictive Agreement.  As a condition to the
receipt of any Distributed Shares, the Director (or his or her legal
representative or estate or any third party transferee), if the Company so
requests, will execute an agreement in form satisfactory to the Company in which
the Director or such other recipient of the shares represents that he or she is
purchasing the shares for investment purposes, and not with a view to resale or
distribution.


Section 7.                      Adjustment.  In the event of any merger,
reorganization, consolidation, recapitalization, extraordinary cash dividend,
stock dividend, stock split or other change in corporate structure affecting the
Stock, the number of Restricted Stock Units subject to this Agreement shall be
equitably and proportionately adjusted by the Committee in accordance with the
Plan.


Section 8.                      Tax Withholding.  The Company shall withhold
from any distribution of Stock an amount of Stock equal to such federal, state
or local taxes as shall be required to be withheld pursuant to any applicable
law or regulation.


Section 9.                      Governing Provisions.  This Agreement is made
under and subject to the provisions of the Plan, and all of the provisions of
the Plan are also provisions of this Agreement.  If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan will govern.  By signing this Agreement, the
Director confirms that he or she has received a copy of the Plan.


Section 10.                      Miscellaneous.


10.1           Entire Agreement.  This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Director concerning the
Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings.  The Company and the Director
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.


10.2           Captions.  The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience.  They do not define,
limit, construe, or describe the scope or intent of the provisions of this
Agreement.


10.3           Counterparts.  This Agreement may be executed in counterparts,
each of which when signed by the Company and the Director will be deemed an
original and all of which together will be deemed the same Agreement.


10.4           Notice.  Any notice or communication having to do with this
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company, to the principal office of the
Company and, if to the Director, to the Director's address set forth below or
any address of which the Director subsequently notifies the Company.


 
     
To the Director:
 
 
     
(Director name and address)
           



10.5           Amendment.  Subject to the restrictions contained in the Plan,
the Committee may amend the terms of this Agreement, prospectively or
retroactively, but, subject to Section 7 above, no such amendment shall impair
the rights of the Director hereunder without the Director's consent.


10.6           Governing Law.  This Agreement shall be governed and construed
exclusively in accordance with the law of the State of Delaware applicable to
agreements to be performed in the State of Delaware to the extent it may apply.


10.7           Validity; Severability.  If, for any reason, any provision hereof
shall be determined to be invalid or unenforceable, the validity and effect of
the other provisions hereof shall not be affected thereby.  Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of Section 10 or any other
provision hereof is unenforceable but has the power to reduce the scope or
duration of such provision, as the case may be, such provision, in its reduced
form, shall then be enforceable.


10.8           Successors in Interest.  This Agreement shall inure to the
benefit of and be binding upon any successor to the Company.  This Agreement
shall inure to the benefit of the Director’s legal representative and permitted
assignees.  All obligations imposed upon the Director and all rights granted to
the Company under this Agreement shall be binding upon the Director 's heirs,
executors, administrators, successors and assignees.




[remainder of page intentionally left blank; signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement to
be effective as of «Day1st» day of «Month» «Year».





   
HEALTHWAYS, INC.
   
By: /s/ Ben R. Leedle, Jr.
   
Title:  Ben R. Leedle, Jr., CEO
         
Director Signature:
     







